ITEMID: 001-4617
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: MALUSZCZAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish national born in 1949. He is currently detained in Strzelce Opolskie prison.
On an unspecified date in the 1990s, the applicant was convicted of burglary and sentenced to imprisonment.
Between 17 March 1997 and 3 June 1997, the applicant stayed at the Wrocław Prison Hospital. He was admitted to that facility after he had been diagnosed as suffering from anaemia and from an infection on the inside of his left cheek. The applicant underwent a histopathological examination which showed that the condition of his cheek was not cancerous but rather caused by a self-inflicted injury. In addition, a haematologic examination led to the conclusion that the applicant’s anaemia resulted from a heavy loss of blood caused by self-inflicted injuries as well. The applicant was treated with ferric preparations. When his condition improved, he was discharged from the hospital and transferred to a nearby residential facility of the Wrocław Prison Hospital. However, an examination of the applicant conducted a few days later showed a low level of haemoglobin and a loss of tissue on the inside of his left cheek. He was brought back to the hospital, where he was given a blood transfusion which led to an improvement of his condition. On 3 June 1997, the applicant was discharged from the hospital and transferred to Wołów prison.
On 23 October 1997, the applicant was admitted to the Cracow Detention Centre Hospital, where he was diagnosed as suffering from anaemia, an infection of his left cheek and suspected self-mutilation. During his hospitalisation in that facility, he underwent the following examinations: blood, urine and stool tests, a chest x-ray, an ultrasound of the abdominal cavity, ECG, histopathological, dental and rectal examinations. He was also examined in the maxillofacial surgery ward. Moreover, the applicant was treated with ten different medicines and received a transfusion of red blood cells. Subsequently his condition improved and on 22 December 1997 he was transferred to Nowy Wiśnicz prison.

On 5 January 1998, the applicant lodged a complaint with the Central Prison Administration concerning the allegedly inadequate medical care he had received in the Cracow Detention Centre Hospital. On 29 January 1998, his complaint was transmitted to the District Director of the Prison Service in Cracow. On 31 January 1998, the District Director rejected the complaint as unfounded. He pointed out that during his hospitalisation, the applicant had undergone several examinations and had received pharmaceutical treatment. He further informed the applicant that he agreed with the doctors who had examined him and had found that no other treatment was required by his condition. In addition, the District Director observed that it appeared that the applicant had been mutilating himself by bloodletting and advised him that any further self-mutilation would lead to a deterioration of his state of health.
In a letter of 5 February 1998 addressed to the District Director of the Prison Service, the applicant contested the conclusions stated in the Director’s letter of 31 January 1998. On 16 February 1998, the Director informed that applicant that he saw no reason to change his position and objected to the insults the applicant had used in his letter against prison doctors, in particular to a comparison of the Cracow Detention Centre with a concentration camp.
On 17 February 1998, the Penitentiary Judge dismissed the applicant’s complaint concerning the allegedly inadequate medical treatment received by him at the Cracow Detention Centre.
On 10 April 1998, the Cracow District Prosecutor informed the applicant that she had requested his medical file to be submitted to her in order to investigate his complaint about inadequate medical care provided by the Cracow Detention Centre.
On 13 May 1998, a physician from Wołów prison provided the applicant, upon his request, with a health certificate which described his state of health as “average”.

